958 A.2d 496 (2008)
Louis and Jacqueline TUCKER, h/w and Christina Tucker, by her Parents and Guardians, Louis and Jacqueline Tucker, Petitioners
v.
R.M. TOURS a/k/a Richard Moss Tours, Ltd. a/k/a Richard Moss Travel and Tour Agency and Apple Vacations and Leisure Travel & Tours Co., Ltd., Respondents.
No. 123 EAL 2008.
Supreme Court of Pennsylvania.
October 8, 2008.


*497 ORDER

PER CURIAM.
AND NOW, this 8th day of October, 2008, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, rephrased for clarity, is:
May a trial court that has received a timely but unclear Statement of Errors Complained of on Appeal request a second, clearer Statement?